Title: From John Adams to Timothy Pickering, 3 August 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy Aug 3d 1799

I have received a long letter from Mr. Gerry of the 24th of July with papers inclosed numbered 1, 2, 3, 4 & 5 besides another paper of extracts of letters. I enclose extracts of his letter together with all the numbers & his paper of extracts. These numbers & last extracts I pray you to return to me, when you have made all the uses of them you wish.—These papers I think will convince you as they have me, of three points. 1st. That Mr. Gerrys stay in France after the receipt of your letter by Mr. Humphreys & especially after the publication of the dispatches was not gratuitous but of indispensable and unavoidable necessity under the paws of arbitrary power & therefore that his salary ought to be allowed him according to his account. 2d. That Mr. Gerry ought not to be charged with the ships stores or any part of them. I am ashamed to make any remarks on this head & shall not do it unless driven to the necessity of it. If the necessities of our Country require, that we should order our ambassadors to take passages in small vessels, with all the sea Captains and mariners that can be collected, I think a generous provision of articles in case of sickness & putrid fevers ought not to be charged to the ambassador. 3d. that the guilders ought not to be charged at forty cents. This point however I may mistake. I should be obliged to you for information. I wish right may be done according to law at the time the debt was contracted. Upon the whole it is my opinion that Mr. Gerrys account as stated by himself ought to be allowed.
I am Sir with all due respect your / most obedient humble servant
